        C-ttSe:.:Z:12,tv 0?057 MMB -Doet11ne11t:29=-f FileO 09,21118 Page 1 ef 1




                        IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PE~NSYLVANIA

 JASON PEREZ,                                                       CIVIL ACTION
                        Petitioner,

                V.

 DA YID A. V ARA::,.,;Q, et al.,
                       Respondents.                                 No. 12-7057
                                                                                         JUN 14 2019
                                             ORDER                                    KATE f,A:1KMfo.N, C!>u-rk
                                                                                     ~1-        _ _Dt':J. Clem
MICHAEL M. BAYLSON, J.

       AND NOW, this       p..('li\day of   _j1JAV-     , 2018, upon careful and independent
consideration of the petition for a writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED:
                                                                            •
       2. The petition for writ of habeas corpus is DISMISSED with prejudice;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of the Court shall mark this case closed for statistical purposes.
